



EXHIBIT 10.9


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into effective as of June 1, 2018, by and among BlueLinx Corporation
(the “Company”) and Susan C. O’Farrell (“Executive”, and collectively with the
Company, the “Parties”).


WHEREAS, the Company, BlueLinx Holdings Inc. (with respect to Sections 3(a),
3(b), and 3(e)) and Executive are parties to that certain Employment Agreement
dated as of May 5, 2014 (the “Agreement”);


WHEREAS, Section 18 of the Agreement provides that it may be amended by written
consent of the Company and Executive; and


WHEREAS, the Company and Executive desire to amend the Agreement by adding a new
subpart (i) to Section 7 thereof;


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:


1.    Amendment to Section 7. Section 7 of the Agreement is hereby amended by
adding the following as new subpart (i) thereof:


(i)    Non-Solicitation of Vendors. Executive understands and agrees that the
relationship between the Company Group and each of its vendors constitutes a
valuable asset of the Company Group and may not be converted to Executive’s own
use. Executive hereby agrees that, during his employment with the Company and
for a period of one (1) year following the termination of the Executive’s
employment for any reason, the Executive shall not, directly or indirectly, on
Executive’s own behalf or as a Principal or Representative of any other Person,
solicit, divert, take away, or attempt to solicit, divert, or take away or
induce, any existing or prospective vendor of any member of the Company Group to
reduce, terminate or otherwise negatively alter its relationship with any member
of the Company Group.


2.    No Other Amendments. All terms and provisions of the Agreement not amended
hereby shall remain in full force and effect, and from and after the date of
this Amendment, all references to the term “Agreement” in this Amendment or the
original Agreement shall include the terms contained herein.


3.    Counterparts. This Amendment may be executed in separate counterparts,
each of which is to be deemed to be an original and all of which taken together
are to constitute one and the same agreement.




[Signatures on following page]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first set forth above.




BLUELINX CORPORATION






By: /s/ Mitchell B. Lewis        
Mitchell B. Lewis
President and Chief Executive Officer




EXECUTIVE






/s/ Susan C. O’Farrell            
Susan C. O’Farrell


